NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



DEUTSCHE BANK NATIONAL TRUST               )
COMPANY, as indenture trustee under        )
the indenture relating to IMH ASSETS       )
CORP., COLLATERALIZED ASSET-               )
BACKED BONDS, SERIES 2003-4,               )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-485
                                           )
CHARLENE FRANCES GARCIA,                   )
individually and as personal               )
representative of the Estate of George     )
Hedlund, RICHARD HEDLUND,                  )
KENNETH HEDLUND, SABRINA                   )
WHIDDEN GREENE, as plenary                 )
guardian of the property of Olivia Lyn     )
Hedlund and George Hedlund, and            )
WELLS FARGO BANK, N.A.,                    )
successor by merger to Wachovia            )
Bank, N.A.                                 )
                                           )
             Appellees.                    )
                                           )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for Lee
County; Michael T. McHugh, Judge.

Anthony R. Yanez and Nicole R. Topper
of Blank Rome LLP, Ft. Lauderdale, for
Appellant.

Joseph C. Lotempio and David W.
Fineman of The Dellutri Law Group, P.A.,
Fort Myers, for Appellees Charlene
Frances Garcia, Individually and as
Personal Representative of the Estate of
George Hedlund, Richard Hedlund, and
Kenneth Hedlund.



PER CURIAM.


             Affirmed.


KHOUZAM, MORRIS, and ATKINSON, JJ., Concur.




                                           -2-